UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-2428


CHARMAINE L. ANDERSON,

                Plaintiff – Appellant,

          v.

GREGORY   JACKO,   Commissioner,   U.S.     Nuclear   Regulatory
Commission,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:11-cv-01370-JFM)


Submitted:   May 31, 2012                Decided:   September 28, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Remanded by unpublished per curiam opinion.


Charmaine L. Anderson, Appellant Pro Se. Joseph Ronald Baldwin,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charmaine       L.      Anderson         appeals     from        the     district

court’s orders dismissing her complaint and denying her “Motion

to Not Dismiss” as moot since it was filed after judgment was

entered in the case.              After reviewing the record, we conclude

that     Anderson’s      “Motion       to       Not   Dismiss”     should           have    been

liberally construed as a Fed. R. Civ. P. 59(e) motion to alter

or     amend.      Accordingly,            we    remand     for   reconsideration               of

Anderson’s      Rule    59(e)     motion,        so   construed.         On    remand,          the

district court may evaluate whether Anderson’s July 28, 2006

letter, submitted within an attachment to her Motion, justifies

setting    aside       the   underlying         dismissal       order    insofar           as   it

alleges that her supervisor’s secretary would sabotage her work

and that of “several other Black secretaries.”                          We dispense with

oral    argument       because       the    facts     and    legal      contentions             are

adequately      presented       in    the       materials    before      the        court       and

argument would not aid the decisional process.

                                                                                      REMANDED




                                                2